In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Lally, J.), entered February 21, 2006, which, upon a decision of the same court dated January 13, 2006, made after a nonjury trial, is in favor of the defendant and against it dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
In reviewing a determination made after a nonjury trial, the power of this Court is as broad as that of the trial court; the Appellate Division may render the judgment it finds warranted by the facts (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Sandy v Giusto, 37 AD3d 584 [2007]; Healy v Williams, 30 AD3d 466 [2006]). The plaintiff failed to establish that the parties entered into a contract upon which the plaintiff’s claims for relief were predicated. Accordingly, the complaint was properly dismissed.
In light of our determination, we need not address the defendant’s remaining contentions. Rivera, J.P., Skelos, Angiolillo and Garni, JJ., concur.